EXHIBIT STOCK UNIT AWARD AGREEMENT (with related Dividend Equivalent Rights) Wendy’s/Arby’s Group, Inc. , 20 THIS AGREEMENT, made as of , 20 (the “Date of Grant”), between Wendy’s/Arby’s Group, Inc., a Delaware corporation (the “Company”), and (the“Grantee”). WHEREAS, the Company has adopted the Wendy’s International, Inc. 2007 Stock Incentive Plan (the “Plan”) in order to provide additional incentive to certain employees and directors of the Company and its Subsidiaries; and WHEREAS, the Committee has determined to grant to the Grantee an Award of Stock Units with related Dividend Equivalent Rights as provided herein to encourage the Grantee’s efforts toward the continuing success of the Company. NOW, THEREFORE, the parties hereto agree as follows: 1.Grant. 1.1Unless this Agreement is rejected by the Grantee (or the Grantee’s estate, if applicable) as provided in Section 8 hereof, the Company hereby grants to the Grantee in respect of 20 employment servicesan award (the “Award”) of Stock Units with an equal number of related Dividend Equivalent Rights.Subject to Section 6 hereof, each Stock Unit represents the right to receive one (1) Share at the time and in the manner set forth in
